Fawcett, J.,
dissenting.
The majority opinion quotes from chapter 78, laws 1881, which provides that every voter and every woman who has resided in the district 40 days and is over 21 years of age and who owns real property in the district, or who owned-personal property in his or her name at the last assessment, or who has children of school age residing in the district, shall he entitled to vote at any district meeting. Reference is also made to the amendment of 1899, which provides that such persons shall be entitled to vote “at any district meeting or school election.” The opinion also states that the act of the legislature of 1879 directs “that no bonds shall be issued until the proposition shall have been submitted to the qualified electors of the district, and two-thirds of such voters present and voting-on the question shall have declared by their votes in favor of such bonds, nor shall a bond election be called unless one-third of the qualified electors in the district petition therefor.” The opinion also -states that the act of 1879 “has not been modified in any manner material for an understanding of the instant case.” In this latter statement I fully concur. At the January, 1884, term of this court, in State v. Cones, 15 Neb. 444, Maxwell, J., in construing the act of 1881, supra, said: “The statute merely permits women possessing the necessary qualifications to have a voice in the choice of school officers, selection of teachers, and general management of schools. And, being-entitled to vote, they are also entitled to act as trustees. We have no doubt, therefore, that the act allowing women possessing the qualifications prescribed in the act to vote at school meetings is constitutional and valid.” In that construction of the law by the learned judge I fully concur. In speaking of the law as it then stood, the majority opinion states: “Subsequent amendments to the 'school law upon this subject do not change the qualifications of such voters.” In this statement I concur. The opinion further says: “The amendment of 1899 provides that the *141qualified voters, as aforesaid, shall be entitled to vote ‘at any district meeting or school election’ ”; and because of the addition of the words “or school election” the majority hold that women possessing the qualifications above set out are entitled to vote at a bond election. In other words, the opinion holds that an election for the issuing of bonds is a school election within the meaning of the law. .In this I am unable to concur. To my mind there is a decided distinction between permitting women to vote on certain questions and declaring them to be electors. In the act of 1879, which authorizes an election for the issuance of bonds, the legislature has, to my mind, carefully guarded against all doubt on the subject by providing that no bonds shall be issued until the proposition shall have been submitted “to the qualified electors of the district”; and, further, that no such bond election shall be called “unless one-third of the qualified electors in the district petition therefor.” I think the legislature was carefully drawing the distinction between electors and other persons who might vote on school matters at a district meeting. Section 1, art. VII, const. 1875, declares who shall be an elector, as follows: “Every male person of the age of twenty-óne years or upwards belonging to either of the following classes, who shall have resided in the state six months, and in the county, precinct, or ward for the term provided by law, shall be an elector: Fwst, citizens of the United States. Second, persons of foreign birth who shall have declared their intention to become citizens conformably to the laws of the United States, on the subject of naturalization, at least thirty days prior to an election.” Sec. 3, ch. 26, Comp. St. 1909, reaffirms section 1, art. VII of the constitution. The question as to who shall be an elector having been thus definitely settled by both the constitution and the statute above cited, and the legislature having expressly limited the right to vote at an election for the issuance of bonds to • qualified electors of the district, I do not think it is within the province of the court to extend that right by construe*142tion so as to permit persons who are not qualified, electors under the constitution to vote upon so important a question; nor do I think it can be successfully claimed that a bond election or an election for the issuance of bonds is a school election within the meaning of the law. The law of 1881 granted women the right to vote at any district meeting. The amendment of 1899 gives them the right- to vote at any district meeting or school election. I think the purpose of the legislature was to relieve the question of any doubt as to the right of women to vote for the election of school officers. The law of 1881 giving them the right to vote at a district meeting clearly entitled them to vote on the question of selection of teachers and matters pertaining to the general management of schools; but it left the matter in some doubt as to whether they were entitled to vote at a school election for the election of directors. The amendment of 1899 solved that doubt by providing that they might vote not only at district meetings, but also at school elections. I think this was what the legislature had in mind, but do not think that the thought ever entered the mind of any member of the legislature that by that amendment they were practically making women of the class designated electors. The word “elector” has a clear and distinct meaning. It had been defined in the constitution and by the legislature; and, if it had been the purpose of the legislature to make women electors, it would have been a very easy matter to have so stated in express terms. I therefore hold that the rights possessed by women today are the same as declared by Maxwell, J., in State v. Cones, supra, viz.: “To have a voice in the choice of school officers, selection of teachers, and general management of schools. And, being entitled to vote, they are also entitled to act as trustees;” but that they have no other or greater rights.